DETAILED ACTION

Applicants’ response filed 6/29/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending. Claims 8-20 were cancelled. 
Specification and drawings are accepted. 
IDS have been considered. PTO-1449s are attached.
Application is pending. 

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
The claims have “AP” which should be written out in full terms. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ho USPN 7,543,079 B1 (herein: Ho) in view of Hokanson et al. USPAP 20190306038A1 (herein: Hokanson). 
As per claim 1, Ho substantially teaches (i.e., title and abstract) a method, comprising: receiving a packet from a client device (i.e., Figure 1, transmission system and col. 1, lines 55-60); determining whether the received packet is an expected next packet (i.e., Figure 4, step 108 and col. 4, lines 31-42); in response to the received packet being the expected next packet, transmitting the received packet to a next destination (i.e., Figure 4, below step 112 when the packet is Yes to the expected packet, then the packet is sent to the next destination of processing in step 112; col. 4, lines 43-51); and in an event the received packet is not the expected next packet, transmitting the received packet to a queue, setting a timer to wait for the expected next packet (i.e., Figure 4, steps 120 and 122; if the packet is not the expected packet then the packet is placed in queue 122 and a timer is started; col. 4, lines 61-67).

    PNG
    media_image1.png
    654
    569
    media_image1.png
    Greyscale

Ho does not explicitly teach transmitting a message to the sender of the received packet requesting that the expected next packet be sent as stated in the claim. 
However Hokanson substantially teaches (i.e., abstract) an electronic monitoring system, a base station can identify missing video and/or audio ("media") packets from a recording device by detecting gaps between sequence numbers corresponding to media packets received in an The base station can request such re-transmission during regular report intervals providing statistics and/or control information, and/or in between such intervals in application-specific messages, subject to a guard time. If the recording device still has at least one missing media packet in an egress queue, the recording device can accordingly re-transmit the missing media packet. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to send a message to the sender of the received packet requesting that the expected next packet be sent within the teachings of Ho as suggested by Hokanson. This would have been obvious to one of ordinary skill in the art because one having ordinary skill would have recognized that by doing so would ensure the sender only sends those packets that are necessary and therefore increase efficiency. 
As per claim 2, Ho substantially teaches, in view of above rejections, adding a timestamp on each received packet (i.e., Figure 5 and col. 5, lines 4-67).   
As per claim 3, Ho substantially teaches, in view of above rejections, wherein the client device is a first AP (i.e., Figure 1, digital system 12 and col. 2, lines 49-62).  
As per claim 4, Ho substantially teaches, in view of above rejections, wherein a sender of the received packet is a second AP (i.e., Figure 1, digital system 14 and col. 2, lines 49-62).  
As per claim 5, Ho substantially teaches, in view of above rejections, wherein upon an expiration of the timer, the received packets are transmitted to the next destination (i.e., Figure 5, step 139 and col. 5, lines 23-35).  

As per claim 7, Hokanson substantially teaches, in view of above rejections, wherein the client device that sends the packet is a IEEE 802.1 lac compliant device and the next destination is an IEEE 802.1 lad compliant device (i.e., Figure 1 and paragraph 0024).

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112